Citation Nr: 0800984	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-08 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:     The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia.

The veteran appeared at a Travel Board hearing in November 
2007 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  An October 2002 rating decision denied entitlement to 
service connection for PTSD which, in the absence of an 
appeal, became final and binding.

2.  The evidence submitted since the October 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for PTSD and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The October 2002 decision is final.  New and material 
evidence sufficient to reopen a previously denied claim for 
entitlement to service connection for PTSD has not been 
submitted.  38 U.S.C.A. §§ 5103, 5103A(d)(2)(f), 5108, 7105 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.156(a), 3.159 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The letter 
also informed the veteran why his previous claim was denied 
and what would constitute new and material evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA has fulfilled 
its duty to assist the veteran in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the veteran of the need to submit all pertinent 
evidence in his possession.  Following issuance of the VCAA 
notice prior to the initial decision, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Law and Regulation

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2007).

 With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  If it 
is determined that a veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Conversely, "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service."' Zarycki, 6 Vet. App. at 91, 98; 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f).

The veteran's initial claim for PTSD was received by the RO 
in July 2001.  An August 2001 report of a Vet Center 
counselor notes the veteran's outpatient treatment, and that 
he appeared to meet the criteria for a diagnosis of PTSD.  
 
The veteran outlined his claimed stressors in an August 2001 
statement, wherein he described the daily stress of his 
service in Vietnam from June 1966 to June 1967.  The 
veteran's Military Occupation Specialty (MOS) was helicopter 
mechanic.  He asserts that his MOS often forced him into 
combat situations, primarily as a "door gunner."  He also 
asserted that he performed guard duty on the perimeter and 
unloaded body bags.  These events reportedly occurred at Vung 
Tau, where service personnel records note he was assigned 
from late June 1966 to mid-July 1966 prior to his assignment 
to his permanent unit.  The veteran's unit, 398th 
Transportation Company was part of the 765th Transportation 
Battalion.

Reportedly while at the 398th, some friends shot up the camp 
one night, were shipped out, and never seen again.  The most 
significant stressor described by the veteran was his 
assertion that he had to clean up/out helicopters in which 
crewmembers had been killed or wounded-sometimes with the 
victim (or what was left) still strapped in the seat.  The 
veteran also mentioned an incident where he asserted that he 
was stabbed with a fork.

Service medical records are negative for any entries related 
to complaints, findings, or treatment for an acquired mental 
disorder.  They do note the veteran's mental evaluation in 
August 1965 after an instance of absence without leave and a 
verbal suicide threat.  The mental examiner diagnosed a 
personality disorder which existed prior to his entry into 
service.  
 
A second hospitalization took place in October 1965 following 
an attempt to commit suicide.  Following a mental status 
examination the veteran was diagnosed with a passive 
aggressive personality.
 
A January 1967 entry notes the veteran was stuck in the left 
side of his chest with a kitchen fork.  Examination revealed 
two small puncture wounds over a rib.  Tenderness was 
minimal, there were no respiratory symptoms, and he 
manifested good breath sounds bilaterally.  The diagnostic 
impression was a superficial puncture wound.  The follow-up 
entry of the next day noted no pain or evidence of infection, 
and his breath sounds were still good bilaterally.  The 
veteran presented in early February 1967 when he developed 
the sudden onset of pain along his left lower rib while 
pulling on a tent.  The entry notes the puncture wound of two 
week earlier and that X-rays at that time were negative. The 
Report Of Examination For Separation noted no subsequent 
abnormalities related to that incident.

The RO inquired of the U. S. Army and Joint Services Records 
Research Center (JSRRC) (formerly named the Center for Unit 
Records Research) and obtained several historical documents 
related to the 765th Transportation Battalion.  None of the 
information in those documents confirmed any of the veteran's 
claimed stressors.  In light of no evidence of confirmation, 
an October 2002 rating decision denied the claim.  An RO 
letter, also dated in October 2002, notified the veteran of 
the decision and of his appeal rights.  The claims file 
contains nothing to indicate that he did not receive the 
October 2002 decision letter, or any record that the U.S. 
Postal Service returned it to VA as undeliverable.  Neither 
is there any record of his having submitted a timely notice 
of disagreement with that decision.  Thus, the October 2002 
rating decision became final and binding on the veteran.  38 
U.S.C.A. § 7105.

New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).
 
In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Id; Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence added to the record since the October 2002 
rating decision consists of the veteran's VA outpatient 
treatment records, additional written statements of the 
veteran, and his and wife's testimony at the hearing.  This 
evidence is neither new nor material.  
 
While the veteran's treatment records and his and his wife's 
testimony were not before rating officials in 2002, it is 
still not new evidence, as it is entirely redundant with the 
evidence already of record.  The veteran's written and oral 
testimony is primarily a reiteration of his previously made 
arguments.  So this evidence is not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).    The veteran's 
claimed stressors were already matters of record, and the 
testimony at the hearing added no new substantive evidence.

The outpatient treatment records note the fact he is treated 
for depression and other physical disorders.  There is 
nothing in his treatment records that relate to an 
unestablished fact needed to prove his PTSD claim or that 
raises a reasonable possibility of proving it.

Neither does the veteran's testimony at the hearing provide 
sufficient detail to merit additional assistance.  
Specifically, the veteran provided additional details of the 
claimed incident where he had to clean or remove the entrails 
of a helicopter co-pilot who was killed and still strapped in 
his seat when the helicopter landed.  Although he stated he 
believed the incident may have occurred between August and 
September 1966, he could not provide the unit to which the 
helicopter was assigned.  Transcript, p. 8.  A similar 
situation exists with a stressor he claimed for the first 
time, wherein he asserted that a small fixed-wing observation 
aircraft crashed and burned, and the veteran was aboard a 
helicopter that hovered above it to try and control the 
flames during a rescue attempt.  Id., p. 9.  He asserted that 
he could smell the burning flesh, and he still relives the 
experience and the smell.  He did not know the unit to which 
the aircraft was assigned or the name of the killed co-
pilot.  The 765th Transportation Battalion's historical 
documents provided by the JSRRC in 2001 provided reports for 
periods that date into 1967, and no mention was made of the 
veteran's claimed incidents.  Without an identification of 
the units to which the involved aircraft may have been 
assigned, there is no basis for requesting additional 
research efforts by the JSRRC.

The Board acknowledges the assertion that a Private First 
Class Alexander was killed during the veteran's Vietnam 
service.  The Board, however, takes administrative notice of 
the publicly available record detailing the dates and names 
of all veterans who died in Vietnam during the Vietnam War, 
and observes that no enlisted serviceman with the last name 
Alexander died in Vietnam during the veteran's tour in 
Vietnam.    Hence, this statement is not new and material 
evidence.
 
Thus, the Board is constrained to find that new and material 
evidence has not been submitted.  38 C.F.R. § 3.156(a).  The 
benefit sought on appeal is denied.




ORDER

New and material evidence has not been submitted to reopen a 
previously denied claim for entitlement to service connection 
for PTSD.  The petition to reopen is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


